To compel the payment over to relator of certain liquor taxes ■collected by respondent.
Granted November 18, 1891.
The village of Muskegon Heights was incorporated by the legislature of 1891, the act being given immediate effect, and the bill was approved April 21, 1891. The taxes were paid May 5, 1891. The affidavit and bonds filed with the respondent showed that the parties proposed to carry on the business in the village of Muskegon Heights, although the bonds were approved by the township officers. The respondent set up that the first election of the village was not held until June 1, 1891, and that he had paid the moneys over to the township.